

115 HR 4810 IH: Making Available Plans to Promote Investment in Next Generation Networks without Overbuilding and Waste Act of 2018
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4810IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Mr. Johnson of Ohio (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to carry out
			 activities relating to the development and maintenance of a broadband
			 inventory map through the National Telecommunications and Information
			 Administration and not through an agreement with any other agency.
	
 1.Short titleThis Act may be cited as the Making Available Plans to Promote Investment in Next Generation Networks without Overbuilding and Waste Act of 2018 or the MAPPING NOW Act of 2018.
		2.Broadband inventory map
 (a)To be carried out by NTIAThe Assistant Secretary of Commerce for Communications and Information shall carry out subsection (l) of section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305) through the National Telecommunications and Information Administration and not through a memorandum of understanding or other agreement with any other agency. Nothing in this subsection shall be construed to prohibit the Assistant Secretary from consulting with another agency in carrying out such subsection (l).
 (b)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.
			